        Case 1:17-cv-02989-AT Document 1087 Filed 05/03/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DONNA CURLING, et al.,                      :
                                             :
                                             :
        Plaintiffs,                          :
                                             :
 v.                                          :          CIVIL ACTION NO.
                                             :          1:17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,                 :
                                             :
                                             :
        Defendants.                          :

                                        ORDER

       Plaintiffs' Joint Motion for Sanctions [Doc. 1083] is currently before the Court.

       Plaintiffs' motion seeks sanctions based on the Defendants' alleged stalling and

intransigence in both responding to discovery and in cooperating with their discovery

obligations. While the Court well understands the history of discovery obstacles recited

in Plaintiffs' motion, it also recognizes that the current paralysis in discovery may be at

least in part attributable to the inchoate status of this case pending the Court's full

consideration of the parties' briefing on threshold standing issues filed in February 2021..

That said, the Court does not view the reliance of the Plaintiffs' Motion on the 2019 GEMS

database discovery disputes and obstacles as an appropriate vehicle -- in tandem with the

State Defendants' generic lack of responsiveness to discovery requests since the general

and runoff elections in 2020-21 -- as providing an adequately detailed, supported basis

for the Court's current imposition of sanctions. First, the Court has previously indicated

that it would address sanctions issues associated with Plaintiffs' prior GEMS and other

motions at the conclusion of the litigation along with its consideration of any fee issues.
           Case 1:17-cv-02989-AT Document 1087 Filed 05/03/21 Page 2 of 2




(See, e.g., Docs. 623, 771.) Second, the frozen, post-election status of discovery in this

case without a more specific presentation of the State Defendants' alleged current bad

faith violations of their discovery obligations or its counsel's alleged egregious

multiplication of proceedings, does not provide adequate factual or legal grounds by itself

for the Court's imposition of discovery sanctions at this time. Purchasing Power, LLC v.

Bluestem Brands, Inc., 851 F.3d 1218 (11th Cir. 2017); Amlong & Amlong, P.A. v. Denny's,

Inc., 500 F.3d 1230 (11th Cir. 2007).

          Plaintiffs' Joint Motion for Sanctions [Doc. 1083] is therefore DENIED at this

time. 1

          SO ORDERED this 3rd day of May, 2021.



                                               _____________________________
                                               Amy Totenberg
                                               United States District Judge




1  This is not to say that the Court would not revisit the issue of sanctions (i.e. attorney's fees) at
a later time, as appropriate.

                                                  2
